Citation Nr: 1203248	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-50 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right hip arthralgia (claimed as a right hip condition and right groin soreness), including as secondary to service-connected bilateral knee disabilities.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastric disease.

3.  Entitlement to a rating in excess of 10 percent for left knee patella femoral pain syndrome.

4.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia and tendonitis with plica removed in surgery.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from November 1980 to November 1984 and from May 1987 to February 1990. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.

The RO in Nashville, Tennessee is the servicing RO and certified these claims to the Board for appellate review.

In a VA Form 9, the Veteran requested a videoconference hearing before the Board.  The Board subsequently acknowledged this request by letter, but in a written statement received in August 2011, the Veteran withdrew his request and asked that the Board decide his claims based on the evidence of record.  Based on this withdrawal, the Board deems these claims ready for appellate review pursuant to 38 C.F.R. § 20.702(d) (2010).

The Board addresses the merits of the claim of entitlement to service connection for gastric disease and the claims of entitlement to service connection for right hip arthralgia (claimed as a right hip condition and right groin soreness), including as secondary to service-connected bilateral knee disabilities, entitlement to a rating in excess of 10 percent for left knee patella femoral pain syndrome, and entitlement to a rating in excess of 10 percent for right knee chondromalacia and tendonitis with plica removed in surgery in the REMAND portion of the decision, below, and REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  In a rating decision dated in April 1985, the RO denied the Veteran entitlement to service connection for gastroenteritis (claimed as gastritis).  

2.  The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not appeal it. 

3.  The evidence received since April 1985 is neither cumulative, nor redundant of the evidence previously of record, and by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for gastric disease and
raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The April 1985 rating decision, in which the RO denied the Veteran entitlement to service connection for gastroenteritis (claimed as gastritis), is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for gastric disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify 

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide, in part, that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

With regard to claims to reopen, VA is to inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case.  Id.

The RO provided the Veteran with VCAA notice on the claim being decided by letter dated October 2008.  The content of this letter reflects compliance with pertinent regulatory provisions and case law, noted above.  In the letter, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates and noted the basis of the last denial of his claim.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The VCAA notice letter, having been sent before the RO initially adjudicated the Veteran's claim, satisfies the timing requirements of the VCAA.  

II.  Analysis

In a rating decision dated in April 1985, the RO previously denied the Veteran's claim of entitlement to service connection for gastroenteritis (claimed as gastritis).  In deciding the claim, the RO considered the Veteran's written statement and service treatment records.  The RO found that, although the Veteran once received treatment for gastroenteritis during service, in September 1983, the condition was acute and transitory and the Veteran fully recovered from it.    

By letter dated the same month, the RO notified the Veteran of the April 1985 rating decision and of his appellate rights with regard to that decision.  Thereafter, however, the Veteran did not appeal the decision.  The rating decision is thus final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).  

The Veteran attempted to reopen his claim for service connection for gastritis by written statement received in October 2008.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2010)). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's April 1985 rating decision includes post-service VA and private treatment records, VA examination reports, employment and medical leave information and the Veteran's and his representative's written statements.  This evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  

The evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim for service connection for gastric disease and raises a reasonable possibility of substantiating that claim. 

More specifically, one of the Veteran's written statements, dated December 2010, indicates that the Veteran's gastroenteritis began in a mess hall in Japan in 1982 and manifested continually thereafter as pain until 1991, when an appendectomy provided some relief.  

Private treatment records dated in 1992 and 1993 indicate that the Veteran presented to Baptist Hospital complaining of periumbilical abdominal pain in December 1992.  Apparently, after eating a hotdog the prior night, he experienced pain, which increased in intensity, spread to the right lower quadrant, and necessitated the taking of magnesium citrate and Pepto Bismol.  Thereafter, the Veteran vomited, developed chills, felt feverish and experienced mild dysuria.  Doctors diagnosed acute appendicitis and performed a laparoscopic appendectomy.  A pathology report confirmed suppurative acute appendicitis.  

Four days later, he was discharged afebrile with instructions to return in twelve days.  In the interim, the Veteran did well postoperatively.  Subsequently, however, he developed chills, right-sided flank pain and cramps with eating.  He again sought treatment at the same hospital, where a white blood cell count was shown to be elevated.  The Veteran remained hospitalized for four days, during which doctors discovered and drained a right lower quadrant abscess, status post laparoscopic appendectomy.  The Veteran was well on discharge. 

According to all other medical evidence of record, thereafter, the Veteran never reported digestive system complaints and no medical professional diagnosed gastric disease, gastritis, gastroenteritis or any other digestive system disability.

The Veteran's assertion of continuity of pain from the in-service gastroenteritis diagnosis to the early 1990s is competent as pain is a lay-observable symptom.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His assertion in this regard is supported by the new medical documents showing abdominal pain prior to the 1992 appendectomy and post-operative abscess drainage, but no such pain thereafter.  Collectively this evidence establishes that the in-service gastroenteritis was not acute and transitory.  The absence of this type of evidence formed the basis of the RO's April 1985 denial of this claim.

Having determined that new and material evidence has been received, the Board may reopen this claim.  It may not, however, decide it on its merits as VA has not yet satisfied its duty to assist the Veteran in the development of this claim. 



ORDER

New and material evidence having been received, the claim of entitlement to service connection for gastric disease is reopened and, to this extent only, granted.


REMAND

Prior to adjudicating the claims in appellate status, additional development is required.  See 38 C.F.R. § 19.9 (2010).

When, as in this case, the Board reopens a claim after the RO denied reopening the same claim, the matter generally must be returned to the RO for consideration of the merits of the claim.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  This is so because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied.  Id. at 403 (internal citations omitted).  For the Board to then discuss the merits of the claim, it would be considering law that the RO had not already considered, possibly implicating 38 C.F.R. § 20.903(b).  Id.  In any event, the RO should consider the new evidence in the first instance and decide the claim on its merits so as to preserve for the claimant the one review on appeal as provided by 38 U.S.C.A. § 7104 (West 2002).  Id. at 399.  The Board may proceed to decide the claim on its merits if it first secures the claimant's waiver of initial RO consideration, or determines that the claimant would not be prejudiced by a decision to proceed in adjudicating the claim.  Id. at 399-400.

In this case, the RO denied reopening the Veteran's claim of entitlement to service connection for gastric disease.  It has not considered the merits of this claim in the first instance.  Moreover, in its statement of the case issued in November 2009, the RO refers to a statement the Veteran submitted in September 2009, which suggests that there might be outstanding evidence that needs to be secured in support of this claim.  Under Hickson, a remand is thus necessary so that the RO can assist the Veteran in obtaining such evidence and then consider it in the first instance.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  During the course of this appeal, the RO afforded the Veteran VA examinations in support of his claims for service connection for a right hip disorder and for increased ratings for left and right knee disabilities, but the reports of these examinations are inadequate to decide these claims.  

First, with regard to the right hip claim, in a report of VA examination conducted in April 2009, a VA examiner acknowledged the Veteran's assertion that his right hip disability is related to his service-connected left and right knee disabilities, ordered x-rays of the right hip, which showed no abnormalities, and opined that it would be impossible to conclusively link the Veteran's right hip arthralagia to his bilateral knee condition.  He based this conclusion on the absence of radiographic evidence of osteoarthritis or other disease and the unclear etiology of the Veteran's right hip pain.    

For years, the Veteran has complained of right hip pain and alleged that it developed secondary to the imbalance caused by his service-connected left and right knee disabilities.  Allegedly, he has had to overcompensate for this imbalance, which has placed great stress on his right hip and groin.  The Board is unclear why an absence of an x-ray diagnosis hinders the VA examiner from opining whether the diagnosed right hip arthralgia, or pain, which the Veteran is competent to report and describe, is related to the left and right knee disabilities.  In addition, and as the Veteran has alleged in written statements submitted during the course of this appeal, when the VA examiner offered his opinion, he was not privy to the claims file.  He admitted this fact in his examination report.  The claims file includes treatment records showing consistent reports of right hip pain and a November 2002 x-ray report showing a minor right hip abnormality, likely representing a bone island.  Consideration of this evidence is necessary to provide an adequate opinion on the etiology of the Veteran's right hip pain.  Also necessary is a discussion regarding whether the Veteran's service-connected left and right knee disabilities are aggravating the Veteran's right hip arthralgia.      

Second, with regard to the Veteran's left and right knee claims, in a report of VA examination conducted in January 2009, the VA examiner noted limitation of motion of both knees (0 to 65 degrees on the left and 0 to 90 degrees on the right), but did not address whether the Veteran had additional limitation of motion during flare-ups.  Such a finding is particularly important in this case as the Veteran reports such flare-ups once to twice weekly, lasting two to three days.  In his report, the examiner noted "Negative DeLuca for both knees", but the Board is unclear whether, in so noting, he is referring to the Veteran's range of motion on repetitive use, range of motion during flare-ups, or both.  

In addition, according to the examiner, he was not privy to the claims file in evaluating the Veteran's knees and preparing his report.  A review of the claims file in this case is crucial because it includes employment and medical leave information showing that the Veteran's knees interfere with his employment.  The Veteran contends such is the case, but the VA examiner did not address this contention.  The claims file also shows that, for many years, the Veteran has worn a knee brace and/or sleeve, which suggests instability of the knees contrary to the examiner's finding on examination.  

This case is thus REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding records of treatment for gastric disease, particularly those dated during the course of this appeal, which would confirm that he has such a disease.

2.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for right hip arthralgia (claimed as a right hip condition and right groin soreness), including as secondary to service-connected bilateral knee disabilities.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Advise the examiner that the Veteran is competent to report observable symptoms he has been experiencing, including, in part, right hip and groin pain, and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then follow the instructions below.

a) Record in detail the Veteran's history of right hip and groin symptoms; 

b) Diagnose any right hip and/or groin disorder shown to exist, including, if appropriate, right hip arthralgia; 

c) Opine whether the disorder(s), including right hip arthralgia, is(are) proximately due to or the result of the Veteran's service-connected left and right knee disabilities, 

d) If not, opine whether the disorder(s), including right hip arthralgia, is(are) aggravated by the Veteran's service-connected left and right knee disabilities; 

e) If the absence of x-ray evidence of disease prevents providing an opinion, address why such is the case, particularly given the documented diagnosis of right hip arthralgia, and the significance of the minor right hip abnormality shown on 
x-rays in October 2002; 

f) Provide detailed rationale, with specific references to the record, for the opinions expressed; and

g) If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

3.  Arrange for the Veteran to undergo a VA examination in support of his claims for increased ratings for left and right knee disabilities.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed in following the instructions below.  

a) Identify all symptoms associated with the Veteran's left and right knee disabilities, including, if appropriate, pain, painful motion, limitation of motion, instability, subluxation and ankylosis; 

b) Characterize any recurrent subluxation or lateral instability as slight, moderate or severe; 

c) If no instability is found, explain why VA issued and the Veteran has used knee braces and a sleeve throughout the years;

d) Consider whether there is additional functional loss due to pain, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation and, if so, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 

e) Describe the impact of the Veteran's left and right knee symptoms on his daily activities and employability, including during flare-ups and on repetitive use; 

f) Specifically opine whether these disabilities markedly interfere with his employability, or render him unable to secure and/or follow substantially gainful employment; 

g) Provide detailed rationale, with specific references to the record, for the opinions provided; and   

h) If an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  Review the examination reports to ensure that they comply with these remand instructions and, if not, return them to the examiners for correction.  

5.  Readjudicate the claims being remanded.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome of the claims being remanded, but reminds the Veteran that he has the right to submit additional evidence and argument on these claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


